             Case 2:19-cr-00678-PSG Document 144 Filed 03/05/21 Page 1 of 5 Page ID #:817

                                                       United States District Court
                                                       Central District of California
                                                                                                                                           JS-3

 UNITED STATES OF AMERICA vs.                                              Docket No.            CR 19-678-PSG

 Defendant           HECTOR SHAT GUILLEN-OVALLE                            Social Security No. _ _ _             _None

 akas: None                                                               (Last 4 digits)




                                                                                                                 MONTH      DAY     YEAR
           In the presence of the attorney for the government, the defendant appeared in person on this date.    03          O1       2l


 COUNSEL                                                                 CJA Todd Burns
                                                                          (Name of Counsel)

    PLEA        ~ GUILTY,and the court being satisfied that there is a factual basis for the plea. ~          NOLO    ~  NOT
                                                                                                           CONTENDERE   GUILTY
  FINDING           There being afinding/verdict of GUILTY,defendant has been convicted as charged ofthe offenses) of:

                Attempting to Bring Aliens to the United States for Private Financial Gain; Aiding and Abetting, in
                violation of Title 8 U.S.C.§ 1324(a)(2)(B)(ii),18 U.S.C.§ 2(a), as charged in Counts 12 and 13 of the
                Indictment.

JUDGMENT            The Court asked whether there was any reason why judgment should not be pronounced. Because no sufficient cause to the
AND PROB/           contrary was shown,or appeared to the Court,the Court adjudged the defendant guilty as charged and convicted and ordered that:
  COMM              Pursuant to the Sentencing Reform Act of 1984, it is the judgment of the Court that the defendant is hereby committed to the
  ORDER             custody of the Bureau of Prisons to be imprisoned for a term of: 36 MONTHS.

This term consists of 36 months on each of Counts 12 and 13 of the Indictment, to be served
concurrently.

It is ordered that the defendant shall pay to the United States a special assessment of $200.00, which is
due immediately. Any unpaid balance shall be due during the period ofimprisonment, at the rate of not
less than $25 per quarter, and pursuant to the Bureau of Prisons' Inmate Financial Responsibility
Program.

The additional special assessment of$5,000, pursuant to 18 U.S.C. § 3014, is not assessed because the
Court finds that the defendant is indigent.

Pursuant to Guideline § SE 1.2(a), all fines are waived as the Court finds that the defendant has
established that he is unable to pay and is not likely to become able to pay any fine.

Upon release from imprisonment,the defendant shall be placed on supervised release for a term ofthree
years. This term consists ofthree years on each of Counts 12 and 13 ofthe Indictment, all such terms to
run concurrently under the following terms and conditions:



CR-104(wpd 10/I8)                                JUDGMENT &PROBATION/COMMITMENT ORDER                                                       Page 1
              Case 2:19-cr-00678-PSG Document 144 Filed 03/05/21 Page 2 of 5 Page ID #:818


  USA vs.    GUILLEN-OVALLE, Hector Shait                     Docket No.:   CR 19-678-PSG

 1)       The defendant shall comply with the rules and regulations ofthe United States Probation &Pretrial
          Services Office and Second Amended General Order 20-04.

2)        The defendant shall not commit any violation of local, state, or federal law or ordinance.

3)       The defendant shall refrain from any unlawful use ofa controlled substance. The defendant shall
         submit to one drug test within 15 days ofrelease from custody and at least two periodic drug tests
         thereafter, not to exceed eight tests per month, as directed by the Probation Officer.

4)       During the period of community supervision, the defendant shall pay the special assessment in
         accordance with this judgment's orders pertaining to such payment.

5)       The defendant shall comply with the immigration rules and regulations of the United States, and
         if deported from this country, either voluntarily or involuntarily, not reenter the United States
         illegally. The defendant is not required to report to the Probation &Pretrial Services Office while
         residing outside ofthe United States; however, within 72 hours ofrelease from any custody or any
         reentry to the United States during the period of Court-ordered supervision, the defendant shall
         report for instructions to the United States Probation Office located at: the 300 N. Los Angeles
         Street, Suite 1300, Los Angeles, CA 90012-3323.

6)       The defendant shall cooperate in the collection of a DNA sample from the defendant.

7)       The defendant shall submit his or her person, property, house, residence, vehicle, papers,
         computers (as defined in Title 18 U.S.C. § 1030(e)(1)), cell phones, other electronic
         communications or data storage devices or media, email accounts, social media accounts, cloud
         storage accounts, or other areas under the defendant's control, to a search conducted by a United
         States Probation Officer or law enforcement officer. Failure to submit to a search may be grounds
         for revocation. The defendant shall warn any other occupants that the premises may be subject to
         searches pursuant to this condition. Any search pursuant to this condition will be conducted at a
         reasonable time and in a reasonable manner upon reasonable suspicion that the defendant has
         violated a condition of his supervision and that the areas to be searched contain evidence ofthis
         violation.

Based on the Government's motion, all remaining counts are ordered dismissed.

The Court recommends that the defendant be examined for complaints regarding migraine headaches.

The defendant is advised ofthe right to appeal.




CR-104(wpd 10/18)                      JUDGMENT &PROBATION/COMMITMENT ORDER                            Page 2
                Case 2:19-cr-00678-PSG Document 144 Filed 03/05/21 Page 3 of 5 Page ID #:819

 USA vs.      GUILLEN-OVALLE, Hector Shait                                                   Docket No.:     CR 19-678-PSG


 In addition to the special conditions of supervision imposed above, it is hereby ordered that the Standard Conditions of Probation and
 Supervised Release within this judgment be imposed. The Court may change the conditions of supervision, reduce or extend the period of
 supervision, and at any time during the supervision period or within the maximum period permitted by law, may issue a warrant and revoke
 supervision for a violation occurring during the supervision period.




                    3~y~?a
             Date                                                              U. S. District J     e

 [t is ordered that the Clerk deliver a copy of this Judgment and Probation/Commitment Order to the U.S. Marshal or other qualified officer.


                                                                               Clerk, U.S. District Court




             Filed Date                                                        Deputy Clerk



 The defendant must comply with the standard conditions that have been adopted by this court(set forth below).

                                 STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE

                                  While the defendant is on probation or supervised release pursuant to this judgment:

  I.   The defendant must not commit another federal, state, or local                 9.     The defendant must not knowingly associate with any persons engaged
       crime;                                                                                in criminal activity and must not knowingly associate with any person
 2.    The defendant must report to the probation office in the federal                      convicted ofafelony unless granted permission to do so by the probation
       judicial district of residence within 72 hours of imposition of a                     officer. This condition will not apply to intimate family members, unless
       sentence of probation or release from imprisonment, unless                            the court has completed an individualized review and has determined
       otherwise directed by the probation officer;                                          that the restriction is necessary for protection of the community or
 3.    The defendant must report to the probation office as instructed by                    rehabilitation;
       the couR or probation officer;                                                 10.    The defendant must refrain from excessive use of alcohol and must not
 4.    The defendant must not knowingly leave the judicial district                          purchase, possess, use, distribute, or administer any narcotic or other
       without first receiving the permission of the court or probation                      controlled substance, or any paraphernalia related to such substances,
       officer;                                                                              except as prescribed by a physician;
 5.    The defendant must answer truthfully the inquiries ofthe probation              1.    The defendant must notify the probation officer within 72 hours ofbeing
       officer, unless legitimately asserting his or her Fifth Amendment                     arrested or questioned by a law enforcement officer;
       right against self-incrimination as to new criminal conduct;                   1 2.   For felony cases, the defendant must not possess a firearm, ammunition,
 6.    The defendant must reside at a location approved by the probation                     destructive device, or any other dangerous weapon;
       officer and must notify the probation officer at least 10 days before          1 3.   The defendant must not act or enter into any agreement with a law
       any anticipated change or within 72 hours of an unanticipated                         enforcement agency to act as an informant or source without the
       change in residence or persons living in defendant's residence;                       permission of the court;
 7.    The defendant must permit the probation officer to contact him or              1 4.   As directed by the probation officer, the defendant must notify specific
       her at any time at home or elsewhere and must permit confiscation                     persons and organizations of specific risks posed by the defendant to
       ofany contraband prohibited by law or the terms ofsupervision and                     those persons and organizations and must permit the probation officer to
       observed in plain view by the probation officer;                                      confirm the defendant's compliance with such requirement and to make
 8.    The defendant must work at a lawful occupation unless excused by                      such notifications;
       the probation officer for schooling, training, or other acceptable             1 5.   The defendant must follow the instructions of the probation officer to
       reasons and must notify the probation officer at least ten days                       implement the orders of the court, afford adequate deterrence from
       before any change in employment or within 72 hours of an                              criminal conduct, protectthepublic from furthercrimes ofthe defendant;
       unanticipated change;                                                                 and provide the defendant with needed educational or vocational
                                                                                             training, medical care, or other correctional treatment in the most
                                                                                             effective manner.




CR-104(wpd 10/l8)                                    JUDGMENT &PROBATION/COMMITMENT ORDER                                                                        Page 3
               Case 2:19-cr-00678-PSG Document 144 Filed 03/05/21 Page 4 of 5 Page ID #:820

  USA vs.     GUILLEN-OVALLE, Hector Shait                                      Docket No.:     CR 19-678-PSG


     ❑        The defendant must also comply with the following special conditions (set forth below).


            STATUTORY PROVISIONS PERTAINING TO PAYMENT AND COLLECTION OF FINANCIAL SANCTIONS

           The defendant must pay interest on a fine or restitution of more than $2,500, unless the court waives interest or unless the fine or
 restitution is paid in full before the fifteenth (15th)day after the date ofthe judgment under 18 U.S.C. § 3612(fl(1). Payments may be subject
 to penalties for default and delinquency under l 8 U.S.C. § 3612(g). Interest and penalties pertaining to restitution, however, are not applicable
 for offenses completed before April 24, 1996.

          If all or any portion of a fine or restitution ordered remains unpaid after the termination of supervision, the defendant must pay the
 balance as directed by the United States Attorney's Office. 18 U.S.C. § 3613.

          The defendant must notify the United States Attorney within thirty (30) days of any change in the defendant's mailing address or
 residence address until all fines, restitution, costs, and special assessments are paid in full. 18 U.S.C. § 3612(b)(1)(F).

         The defendant must notify the Court (through the Probation Office) and the United States Attorney of any material change in the
 defendant's economic circumstances that might affect the defendant's ability to pay a fine or restitution, as required by 18 U.S.C. § 3664(k).
 The Court may also accept such notification from the government or the victim, and may,on its own motion or that ofa party or the victim, adjust
 the manner of payment of a fine or restitution under ]8 U.S.C. § 3664(k). See also 18 U.S.C. § 3572(d)(3) and for probation 18 U.S.C. §
 3563(a)(7).

            Payments will be applied in the following order:

                       Special assessments under 18 U.S.C. § 3013;
                       Restitution, in this sequence (under 18 U.S.C. § 3664(1), all non-federal victims must be paid before the United
                       States is paid):
                              Non-federal victims (individual and corporate),
                              Providers of compensation to non-federal victims,
                              The United States as victim;
                       Fine;
                       Community restitution, under 18 U.S.C. § 3663(c); and
                       Other penalties and costs.

            CONDITIONS OF PROBATION AND SUPERVISED RELEASE PERTAINING TO FINANCIAL SANCTIONS

           As directed by the Probation Officer, the defendant must provide to the Probation Officer: (1)a signed release authorizing credit report
 inquiries;(2)federal and state income tax returns or a signed release authorizing their disclosure and (3) an accurate financial statement, with
 supporting documentation as to all assets, income and expenses ofthe defendant. In addition, the defendant must not apply for any loan or open
 any line of credit without prior approval ofthe Probation Officer.

          When supervision begins, and at any time thereafter upon request ofthe Probation Officer,the defendant must produce to the Probation
 and Pretrial Services Office records of all bank or investments accounts to which the defendant has access, including any business or trust
 accounts. Thereafter, for the term ofsupervision, the defendant must notify and receive approval ofthe Probation Office in advance ofopening
 a new account or modifying or closing an existing one, including adding or deleting signatories; changing the account number or name,address,
 or other identifying information affiliated with the account; or any other modification. If the Probation Office approves the new account,
 modification or closing,the defendant must give the Probation Officer all related account records within 10 days ofopening, modifying or closing
 the account. The defendant must not direct or ask anyone else to open or maintain any account on the defendant's behalf.

         The defendant must not transfer, sell, give away, or otherwise convey any asset with a fair market value in excess of $500 without
 approval ofthe Probation Officer until all financial obligations imposed by the Court have been satisfied in full.

                                These conditions are in addition to any other conditions imposed by this judgment.




CR-104(wpd 10/18)                               JUDGMENT &PROBATION/COMMITMENT ORDER                                                          Page 4
                Case 2:19-cr-00678-PSG Document 144 Filed 03/05/21 Page 5 of 5 Page ID #:821



                                                                     RETURN

  I have executed the within Judgment and Commitment as follows:
  Defendant delivered on                                                                     to
  Defendant noted on appeal on
  Defendant released on
  Mandate issued on
  Defendant's appeal determined on
  Defendant delivered on                                                                     to
      at
      the institution designated by the Bureau of Prisons, with a certified copy ofthe within Judgment and Commitment.

                                                                     United States Marshal


                                                              By
             Date                                                    Deputy Marshal




                                                                 CERTIFICATE

 I hereby attest and certify this date that the foregoing document is a full, true and correct copy ofthe original on file in my office, and in my
 legal custody.

                                                                     Clerk, U.S. District Court




             Filed Date                                              Deputy Clerk




                                                FOR U.S. PROBATION OFFICE USE ONLY


Upon a finding of violation of probation or supervised release, I understand that the court may(1)revoke supervision,(2)extend the term of
supervision, and/or(3) modify the conditions of supervision.

           These conditions have been read to me. I fully understand the conditions and have been provided a copy ofthem.


       (Signed)
               Defendant                                                            Date




                    U. S. Probation Officer/Designated Witness                      Date




CR-104(wpd 10/18)                               JUDGMENT &PROBATION/COMMITMENT ORDER                                                           Page 5
